Citation Nr: 1756994	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  06-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972 and from July 1981 to October 1994.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010, the Veteran testified at a Board hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record.

In January 2011 and April 2017, the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Board remanded the appeal to obtain a supplemental medical opinion to address the relationship between the Veteran's service-connected disabilities and his current heart disability.  The Board found that June 2011 VA medical opinion was inadequate because it does not address whether the medication the Veteran takes for his service-connected disabilities has aggravated his heart disease.

In May 2017, the AOJ obtained a supplemental medical opinion.  The VA examiner opined that the Veteran's current service-connected disabilities were less likely than not aggravated by his cardiac disability.  He indicated that there was no definitive objective evidence on his review or in a review of the medical literature that would result in any specific or definitive aggravation of his cardiac disability.  The Board finds that this opinion is inadequate.  The VA examiner failed to specifically address the Veteran's contention that the medication he takes for his service-connected disabilities aggravates his cardiac disability.  Additionally, the VA examiner's rationale applies the incorrect evidentiary standard.  His opinion relies on a lack of "definitive objective evidence".  The VA examiner is reminded that the evidence need only be in equipoise (at least as likely as not or 50 percent or greater probability).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who provided May 2017 VA addendum opinion, or if that examiner is unavailable, to another examiner with expertise in cardiology.  The examiner is directed to supplement his opinion and respond to the following question:  

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart disability is caused or aggravated by his service-connected disabilities?  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner must address Veteran's assertion that the medication he takes for his service-connected disabilities causes or aggravates his heart disability.

2.  If the benefit sought on appeal remain denied, the AOJ must furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




